DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figures 3 and 4 require reference numeral 13 because they purport to be depicting ([0014]-[0015]) the sagging prevention mechanism 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: at least one sagging prevention mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
pulley per [0021].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002 047 941 to KAMINAGA (the figures are provided below).

As to claim 1
KAMINAGA discloses a variable geometry turbocharger (fig. 1 and abstract), comprising:
 a unison ring (unison ring 37, fig. 1) provided to rotate a plurality of vanes (variable nozzle vanes 20 in fig. 1) disposed in a nozzle ring (nozzle vane plate 31); and 
at least one sagging prevention mechanism (bush 35 in fig. 2) installed to support the unison ring (37) in a direction opposite to a direction in which a self-weight of the unison ring acts (examiner annotated figure, below, shows arrows representing support and “self-weight” relationship between ring 37 and “mechanism” 35).  

As to claim 2
KAMINAGA discloses the at least one sagging prevention mechanism includes a support pulley (fig. 2 shows 35 is a roller = “pulley”) installed to provide an elastic pressure on an outer circumferential surface of the unison ring in rolling contact therewith (relationship as per the claim 1 explanation, any elastic pressure is a result of flexibility of 35 in response to the force acted on 35 by 37).  

As to claim 9
See explanation for claim 1.   

As to claim 10
see explanation for claim 1.  

    PNG
    media_image1.png
    686
    825
    media_image1.png
    Greyscale




Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20110063163 A to SON et al., hereinafter SON.

As to claim 1
SON discloses a variable geometry turbocharger (background), comprising:
 a unison ring (unison ring 20, fig. 1, provided above for convenience) provided to rotate a plurality of vanes (variable nozzle vanes 40 in fig. 2) disposed in a nozzle ring (nozzle ring 10, see figs. 2-3); and 
at least one sagging prevention mechanism (plurality of rollers 30 = a “pulley”) installed to support the unison ring (20) in a direction opposite to a direction in which a self-weight of the unison ring acts (examiner annotated figure, below, shows arrows representing support and “self-weight” relationship between ring 20 and “mechanism” 30).  


    PNG
    media_image2.png
    498
    450
    media_image2.png
    Greyscale


As to claim 2
SON discloses the at least one sagging prevention mechanism includes a support pulley (roller 30 is a “pulley”) installed to provide an elastic pressure on an outer circumferential surface of the unison ring in rolling contact therewith (annotated fig. 2, below, shows a portion of unison ring 20 is acted on by 30).  

    PNG
    media_image3.png
    292
    411
    media_image3.png
    Greyscale


As to claim 5
SON discloses the at least one sagging prevention 7Attorney Docket No. 048288-918001US (Patent) mechanism (30) is installed with the support pulley (30) supporting a lower outer circumferential surface of the unison ring (annotated fig. 2  of SON above).  

As to claim 6
SON discloses a plurality of sagging prevention mechanisms are installed at a lower side of the unison ring to be spaced apart from each other (fig. 1).  

As to claim 7
SON discloses a plurality of guide rollers (fig. 1) fixed to the nozzle ring are disposed inside the unison ring (annotated fig. 2 shows 30 is “inside” unison ring 20) to guide a position and a rotational motion of the unison ring (30 guides 20).  

As to claim 8
SON discloses each sagging prevention mechanism is installed between the guide rollers located at the lower side of the unison ring among all of the guide rollers to support the outer circumferential surface of the unison ring (fig. 1 where alternating ones of 30 are the “guide rollers” and others of 30 are interpreted as supra as the pulleys).  

Allowable Subject Matter
Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/22/2021 1:01 PM